Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 26, 2006                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  131418                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v        	                                                        SC: 131418
                                                                    COA: 269182
                                                                    Genesee CC: 02-010378-FH
  JEREMIAH JOHNSON,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 25, 2006 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 26, 2006                  _________________________________________
           d0918                                                               Clerk